Citation Nr: 1205702	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-48 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a prior claim for entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for dental trauma, to include entitlement to service connection for a dental condition for the purpose of establishing eligibility for outpatient dental treatment.

4.  Entitlement to service connection for hypertension, to include as secondary to dental trauma.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to dental trauma.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to report to his December 2011 hearing.  In February 2012, the Board received a statement dated January 2011 from the Veteran's representative requesting that the Veteran's hearing be rescheduled because he had been unable to attend his hearing due to "chronic depression."  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2011).  Examples of good cause include illness of the appellant, difficulty in obtaining necessary records, and unavailability of a necessary witness.  Id.  

Here, the Veteran's request to reschedule his hearing was not received two weeks prior to his scheduled hearing, but rather an entire month afterward.  The Veteran has provided no explanation for why he could not submit his request to reschedule in a timely manner.  

Furthermore, the Board finds that a claim of depression alone is inadequate for the good cause requirement under 38 C.F.R. § 20.704.  While the Board is sympathetic to the fact that the Veteran is in poor health, he has indicated that his depression is a chronic illness, rather than an acute medical emergency on that day, and thus when the Veteran requested a hearing before the Board, he had a responsibility to consider whether he was well enough to attend the scheduled hearing in light of any chronic physical or psychiatric disabilities.  If in the weeks leading up to his hearing, the Veteran felt that he was too depressed to attend, there is no reason why he or his representative could not contact the RO and request a new hearing date prior to the hearing.  The duty to assist in the development and adjudication of a claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).  The Board will therefore proceed with appellate consideration of the claim. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bilateral flat feet in an April 2003 rating decision; the Veteran did not appeal or submit additional evidence within one year of the RO decision.  

2.  New and material evidence was not submitted since the April 2003 RO decision.  

3.  There is no evidence that the Veteran suffered from a hernia in service or that he currently suffers from a hernia or residuals of a hernia that was caused or aggravated by the Veteran's active military service.

3.  The Veteran did not suffer from dental trauma in service and he is not eligible for outpatient dental treatment.  

4.  The Veteran's hypertension did have onset in service and was not caused or aggravated by the Veteran's active military service, including secondary to in-service dental trauma.

5.  The Veteran's diabetes mellitus did have onset in service and was not caused or aggravated by the Veteran's active military service, including secondary to in-service dental trauma.


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that denied entitlement to service connection for bilateral flat feet is final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011).

2.  New and material evidence has not been received since the April 2003 RO decision, and the Veteran's claim for entitlement to service connection for bilateral flat feet cannot be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for a hernia have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for a dental disorder, to include dental trauma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2011).

5.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011).

6.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material

The Veteran's original claim for entitlement to service connection for bilateral flat feet was denied in an April 2003 RO decision; the Veteran did not appeal nor did he submit additional relevant evidence within one year of the decision.  In March 2008, the Veteran filed new claim for bilateral flat feet.  The RO denied the Veteran's claims on the grounds that new and material evidence had not been submitted.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's bilateral flat feet, which pre-existed his military service, were permanently aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's flat feet were permanently aggravated by his active military service.  

Here, the only new evidence of record is current VA treatment records; however, these records are not material because they do not show that the Veteran's flat feet were permanently aggravated by the Veteran's military service.  Accordingly, the Veteran's prior claim for entitlement to service connection for bilateral flat feet cannot be reopened.   

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including ulcers, hypertension, and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Hernia

In his March 2008 claim, the Veteran alleged that in 1974, he had surgery to repair a hernia and that he still suffers from residual symptoms such as pain, sensitivity and scarring.  He has not explained how he believes this is related to his military service.  

As noted above, the Veteran served on active duty from April 1971 to November 1972, not 1974.  Service treatment records are negative for any diagnosis of a hernia.  In October 1971, the Veteran did complain of abdominal pain, but a physical examination was within normal limits, as was an upper GI series performed in November 1971 and a gallbladder series performed in October 1971.  At the Veteran's separation examination in October 1972, the Veteran's abdomen and viscera were normal, providing evidence against this claim.  

Post-service, VA records show that in April 1976, approximately four years after separation from service, the Veteran was treated for a right inguinal hernia.  However, there is no evidence showing that this disability was related to the Veteran's past military service.

VA treatment records are only available from 2001, but these show that the Veteran has no current diagnosis of a hernia nor is there evidence of any treatment for residuals thereof.  The Veteran does have a current diagnosis of gastroesophageal reflux disease (GERD), but this disability was not diagnosed until more than thirty years after service and there is no evidence relating it to service.

Even accepting as credible the Veteran's accounts that he suffers from pain and scarring as a result of a surgery to repair a hernia in the mid 1970's, the Veteran has failed to explain how these symptoms are related to his military service or to present any competent medical evidence relating a current hernia disability to his military service.  The evidence of record does not show any evidence of a hernia in service or for several years after service.  Accordingly, entitlement to service connection for a hernia is denied.

Dental Trauma

The Veteran is also seeking service connection for dental trauma.  The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

The exact nature of the Veteran's current dental condition is unclear, but the Veteran has described suffering from tooth loss and periodontal disease.  A December 2007 VA treatment record notes a complaint of broken tooth and an observation that the Veteran has poor dentition with several teeth missing.  The Veteran was referred to the VA Dental Clinic, but because he was ineligible for VA dental treatment he was given referrals to a number of private providers.  

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R.  § 4.150, Diagnostic Codes 9900-9916.  

The Veteran has not presented any evidence that he suffers from any of these disabilities.  If there are private dental records that show treatment for these disabilities, the Veteran has neither submitted them nor requested VA assistance in obtaining them.

According to his March 2008 claim, the dental treatment or lack thereof the Veteran received in service has caused tooth loss, periodontal disease, and "secondary illness", including diabetes and hypertension.  In essence, it appears that by the phrase "dental trauma", the Veteran is referring to dental treatment he received in service rather than to any injury he sustained while carrying out his military duties.  

However, mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

The Board can find no evidence in the Veteran's service treatment records that he suffered from any dental trauma or any trauma to the face or head that might have resulted in dental trauma.  The Veteran had dental work done in September and October 1971 and in October 1972.  This work was classified "class 2."  On the Veteran's separation Report of Medical Examination, the examiner noted that the Veteran was in "Dental class 2."  At the time of separation that the Veteran did not have any missing teeth or teeth that were considered "non-restorable."  Thus, there is no evidence that any of the teeth the Veteran is currently missing are due to any injury or disease in service, providing evidence against his claim.  

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R.  § 17.161.  See 38 C.F.R. §§ 3.381, 17.161. 

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a non-compensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a non-compensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a Prisoner of War (POW) (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.  (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Regarding Class II eligibility, the following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service-connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service; however, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as non-restorable will not be service-connected regardless of treatment during service; (6) teeth noted as missing at entry will not be service-connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service. 38 C.F.R. § 3.381(e). 

In the present case, the Veteran is not compensably service-connected for any dental disorder, and he did not have any trauma to the teeth during active service.  The Veteran is also not service-connected for any disability that has been shown to possibly be aggravated by his dental disorder, and he does not have a total disability rating of 100 percent.  The Veteran did not apply for dental treatment within one year of service.  He separated from service in November 1972 and the Board can find no evidence he applied for dental treatment until he filed his March 2008 claim for "dental trauma."  Service records also reveal that the Veteran was not a POW and that he did not incur any wounds in combat.  Finally, the Veteran was not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.  For these reasons, the Board finds that the Veteran does not qualify for Class I, Class, II, Class II(a), (b), (c), IIR, III, IV, V or VI eligibility. 

In conclusion, the Veteran is ineligible for VA dental treatment as a matter of law because he did not apply for dental treatment within the appropriate time period.  He has also failed to provide any competent medical evidence that any dental disability he suffers from, including loss of teeth, is related to his military service forty years ago.  Accordingly, entitlement to service connection for dental trauma is denied.  

Hypertension and Diabetes Mellitus

The Veteran is also seeking entitlement to service connection for hypertension and diabetes mellitus.

The Veteran's service treatment records are negative for any complaints of or treatment for hypertension or diabetes mellitus.  The Veteran's blood sugar and blood pressure were within normal limits at separation from service in November 1972, providing evidence against the Veteran's claim.  

Post-service, VA treatment records show a recent diagnosis of diabetes mellitus with elevated blood pressure in 2001, with a diagnosis of hypertension noted a couple of years later.  This appears to be the earliest evidence of these disabilities of record and the Veteran has not submitted any evidence to the contrary.

Rather, in the Veteran's March 2008 claim, he attributed his diabetes and hypertension to poor dental treatment in service; however, he has submitted no evidence in support such a claim.  Indeed, the Veteran has not submitted any evidence relating either his diabetes mellitus or his hypertension to his military service.

The Veteran did not have service in the Republic of Vietnam, service connection for these disabilities is not warranted on a presumptive basis under 38 C.F.R. § 3.307 based on exposure to herbicides.  

As there is no evidence of diabetes or hypertension in service or within many years of service, and the Veteran has not submitted any competent medical evidence suggesting a nexus between his current disabilities and service, entitlement to service connection for hypertension and diabetes mellitus cannot be granted.

Conclusion

In conclusion, the record is absent any evidence that the Veteran's claimed disabilities are related to his military service, other than his own unsubstantiated assertions.

While the Veteran is certainly competent to testify to observable physical symptoms, such as pain or tooth loss, he has not demonstrated that he has any knowledge or training in determining the etiology of his claimed disabilities.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has diabetes mellitus, hypertension, a hernia, and a dental disability due to his military service is too complex to be addressed by a layperson.  These connections or etiologies are not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a hernia, dental trauma, hypertension, and diabetes mellitus is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2008, prior to the initial unfavorable decision.  This letter informed the Veteran of what evidence is required to reopen his claim and substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  Multiple attempts, which are documented in the record, were made to obtain any available VA treatment records from 1972 through 2001, but no records could be located.  The Veteran was provided an opportunity to set forth his contentions hearing before the Veterans Law Judge, but failed to appear for his scheduled hearing.  

The Veteran was not afforded a VA examination of any of his claimed disabilities, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


